IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 2497 Disciplinary Docket No. 3
                                          :
SCOTT BRIAN ALLINSON                      :   Board File No. C2-17-586
                                          :
                                          :   (United States District Court, Eastern
                                          :   District of Pennsylvania, No. 5:17-cr-
                                          :   00390)
                                          :
                                          :   Attorney Registration No. 46536
                                          :
                                          :   (Lehigh County)

                                       ORDER


PER CURIAM
      AND NOW, this 12th day of July, 2018, having indicated his consent, the Rule is

made absolute, and Scott Brian Allinson is placed on temporary suspension.             See

Pa.R.D.E. 214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.